Citation Nr: 0029538	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  98-21 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey



THE ISSUE

Entitlement increased ratings for bilateral hearing loss and 
tinnitus.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel




FINDINGS OF FACT

1.  The veteran, who reportedly served on active duty from 
November 1956 to November 1958, appealed a November 1997 RO 
decision that denied an increased (compensable) rating for 
hearing loss with tinnitus.  In March 2000, the RO granted 
increased ratings of 10 percent for bilateral hearing loss 
and 10 percent for tinnitus.

2.  In August 2000, prior to the promulgation of a Board of 
Veterans' Appeals (Board) decision in the appeal, the Board 
received written notification from the veteran that he wanted 
to withdraw this appeal, and such was also noted by his 
representative in November 2000.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 20.202, 20.204 (1999)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204.  The veteran in 
this case has withdrawn his appeal and, hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.





ORDER

The appeal is dismissed.



		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 2 -


- 2 -


